 In the Matter of COURIER JOURNAL AND LOUISVILLE TIMES Co., EM-PLOYERandLOUISVILLEMAILERS UNION No. 99, AFFILIATED WITHTHE INTERNATIONAL MAILERS UNION, PETITIONERCase LY'o. <9-R-26/5.-Decided April,25,1947Wyatt c' Grafton, by Messrs. Wilson W. Wyatt, Arthrur W. Graf ton,andLouis Lusky,all of Louisville, Ky., for the Employer.Mr. Edward J. Fillen'warth,of Indianapolis, Ind., andMr. ThomasH. Young,,ofLouisville, Ky., for the I. M. U.Mr. J. Paul Keith.,of Louisville, Ky., andMr.MaxBurns,ofDetroit, Mich., for the I. T. U.Mr. Lewis H. Ulman,of counsel to theBoard.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Louis-ville, Kentucky, on April 14,1947, before William O. Murdock, hearingofficer.At the hearing the Intervenor, in effect, moved to dismissthe petition herein on the ground that it was a party to a valid existingcontract with the Employer which bars a determination of representa-tives at this time.For the reasons set forth in Section III,infra,theIntervenor's motion is hereby denied.On April 19, 1947, the Em-ployer, without objection, moved to correct the record in certain minorrespects.The Employer's motion is hereby granted.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYERThe Courier' Journal and Louisville Times Company, a Kentuckycorporation,is engaged in publishing a morning and an evening news-paper in Louisville, Kentucky.Annually, the Employer purchasesraw materials valued in excess of $1,000,000, from sources outside the73 N. L.R. B., No. 113.585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDState of Kentucky.The Employer solicits and prints national ad-vertising; it subscribes to national news services; and it distributes,its newspapers to points outside the State of Kentucky.The Employer admits and we find that it is engaged in commerce'within the meaning of the National Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDThe Petitioner is. a labor, organization affiliated with the Interna-tionalMailers Union, herein called the I. M. U., claiming to repre-sent employees of the Employer..LouisvilleMailers Union No. 99, herein called Local 99, I. T. U.,,is a labor organization affiliated with the International TypographicalUnion, A. F. L., herein called the I. T. U., claiming to represent em-ployees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Petitioner, by letter dated March 24, 1947, notified the Em-ployer that it represented a majority of the employees.in the Employ-er's mailing room, and requested recognition as their bargaining agent.On March 26, 1947, the Petitioner filed its petition herein.The soledisagreement among the parties concerns an alleged contract datedNovember 9, 1946, between the Employer and -the 1. T. U., which thelatter urges as a bar to a present determination of representatives.The record reveals that the Employer and Local 99, I. T. U., exe-cuted a contract on July 12, 1945, retroactive to February 3, 1945,which was to continue in effect until February 2, 1946.This contractwas signed by a representative of the Employer and a, representativeof Local 99, I. T. U., and it was approved, in accordance with the lawsof the I. T. U.,,by a national officer of that organization.On October1, 1945, an amendment to the contract was similarly executed and ap=proved, revising the wage scale provisions and extending the'expira-tion date to August 17, 1946.The contract of July 12,,1945,-as ex-tended, was terminated by a letter from Local *99, I. T. U., to the Em-ployer dated .September. 23,' 1946, and shortly thereafter the Localand the Employer began the negotiation of a new contract. 'On November 9, 1946, the Employer and Local 99, I. T. U., signeda new agreement which was then submitted to the International officeof the I. T. U. for approval and underwriting by the InternationalPresident.This approval was withheld on the, ground that certainprovisions of the Dew agreement-did not comply, with the I. T. U. laws.The Employer protested that the contract wasvali'Wyy'executed; nev-ertheless it continued negotiations at meetings 'held in Novemberand December-1946, and in January, February and March, 1947, witha view to reaching an agreement that would be acceptable to the In-ternational office of the I. T. U. COURIER JOURNAL AND LOUISVILLE TIMES CO.587On January 14, 1947, Max Burns, an. international representative ofthe I. T. U., arrived in Louisville.On the following day, Burns and-certain officers of Local 99, I. T. U., conferred with Leslie Baker, Jr.,the Employer's vice president and treasurer, concerning the I. T. U.'sdesired changes in the agreement of November 9, 1946. Baker advised.the representatives that he considered that the agreement.of November9, 1946; was a valid, contract,, but that he would take the proposedchanges under advisement and notify the I. T. U. of his decision.On February 11, 1947, Baker wrote to Burns, advising him that theEmployer had received no request from Local 99, I. T. U., to openthe contract, which had then been in operation for 3 months, and thatthe changes .proposed by the I. T. U. were "too fundamental for us toconsider at this late date." , On February 17, 1947, Burns and certainofficials of Local 99, I. T. U., met with Baker and advised him that theLocal had adopted a resolution authorizing a "lockout" 1 unless theEmployer would negotiate a contract acceptable to the I. T. U.After that conference, Baker sent a wire to Woodruff Randolph,international president of the I. T. U., stating that the Employerhad always been ready to negotiate on points covered by a letter fromRandolph .to Baker, dated December 7, 1946, but that Burns hadrepudiated,that'letter and was demanding- other material changes inthe agreement.Baker requested an immediate reply from Randolph,clarifying the position of the I. T. U., because another conferencewith, Burns and the officials of the Local had been scheduled for 10a.m. on February 18, 1947. On February 18, 1947, Baker receivedthe ,following telegram from Randolph :YOUR PAPER HAS NO MAILER CONTRACT SO FARAS THE I. T. U. IS CONCERNED. MR. BURNS IS NOWIN LOUISVILLE AS MY PROXY TO NEGOTIATE ONELOCAL UNION HAS ASKED SANCTION OF LOCKOUTIF ONE CANNOT` BE SECURED. I -URGENTLY SUG-GEST YOU ENTER SUCH NEGOTIATIONS COPY TOMR. BURNS./S/WOODRUFF RANDOLPH,PRESIDENT.On February 18, 1947, Baker and other representatives of the Em-ployer'met with Burns and the officials of Local 99, I. T. U. Bakertook the position that the Employer had a valid contract and Burnstook the position that there was no contract in existence.Baker-testi-fied at the hearing,,that after `the, morning meeting of -February, 18,1947, he abandoned his position, and acquiesced in Burns' positionthat there was no contract.That- afternoon Baker, Burns, -and thepresident and secretary-treasurer of Local 99, I. T. U., negotiated3Local99, L T.U , so characterised its,threatenediaction.1 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDa new agreement dated February 19, 1947, which was sent to thenational headquarters of the I. T. U. for its approval.- -Sometime after March 3, 1947,the Employer--was given a copyof a letter from Larry Taylor, first vice president of the I. T. U.,addressed to C:-C.Thompson,the president of'L'ocal 99; I. T. U.,in which the I. T. U. pointed out certain changes that would haveto be made in the agreement of 'February 19 before it could be ap'proved by'the international president.Baker discussed-this letter -with the' officials of Local 99, 'I.T.U., on March 18; 1947,but thatmeeting produced no concrete results.The agreement;of February19, 1947, was never signed by'any of the parties.'On March 22, 1947, Local 99, I. T.U., held a meetingat which themembers voted to continue negotiations on a local basis:Chirence J.Waddell,who; at-I.T. U., passed out authorization cards of the L M:U. at that meet-ing.After the meeting he wrote to'Baker,notifying him that therewas no'contract in existence and that Local 99, I. T. U., hadvoted-to'dispense with the assistance of the I. T. U'. international representa-tive alid'continue negotiations-oli a'local basis.',.At, the hearing Wad-dell admitted that no specific resolution authorizing his letter to Bakerhad been passed, and that the letter was ,basedupon his understand-ing of the vote'to continue negotiations on a'local basis.On March25, 1947, the Employer received the-Petitioner's -letter ofMarch 24;heretofore mentioned,requesting'recognition as'a bargaining' agent'-'for the'employees of the Employer's mailing'room.In view of the foregoing,we. find no merit'iii' the I. T.''U.'s con=tendon that the alleged contract'of November 9, 1946, bars,a.determi-n ation:of representatives at this time: , Having denied,that it, held abinding contract:with the Employer for several months,, the I. T. U.cannot no v be heard to assert that it holds one foi'thptirpose ofbarring'an election.We find. that a question affecting commerce has arisen concerningthe representation of employees of the Employer,within the meaningof Section 9 (c) and Section 2, (6) and (7) of the Act.IV. THE APPROPRIATE UNIT,We find, in substantial accord with the agreement of the 'parties,that all employees in the Employer's mailing room for both morningand evening newspapers, including substitutes, apprentices,situationholders, foremen, assistant superintendents, and the,'superintendent,2,constitute a unit appropriate for the,purposes of collective bargaining.within the meaning of Section 9 (b)'of the Act.;''Supervisory'employees have been'members of the bargaining unit repiesented by the1.T U in the past and are traditionally included in the units, established in the printingindustry.SeeMatter of Marcellusand cases cited therein. COURIER JOURNAL AND LOUISVILLE TIMES CO.DIRECTION OF ELECTION589As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Courier Journal and Louis-ville Times Co., Louisville, Kentucky, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent, for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Louisville Mailers Union No. 99, affiliated with theInternationalMailers Union or Louisville Mailers Union No. 99,affiliated with the International Typographical Union, A. F. of L.,for the purposes of collective bargaining, or by neither.